Exhibit 10(l)

FORM OF

DIRECTOR STOCKHOLDER’S AGREEMENT

Oncor Management Investment LLC

Oncor Electric Delivery Company LLC

This Stockholder’s Agreement (this “Agreement”) is effective as of             ,
among Oncor Management Investment LLC (the “Company”), a Delaware limited
liability company, Oncor Electric Delivery Company LLC, a Delaware limited
liability company (“Oncor”), and the undersigned person (the “Stockholder”) (the
Company, Oncor and the Stockholder being hereinafter collectively referred to as
the “Parties”). All capitalized terms not immediately defined are hereinafter
defined in Section 5(b) of this Agreement.

WHEREAS, in consideration for the services that Stockholder will provide to the
Company and Oncor, the managing member of the Company, as a member of the board
of directors of Oncor (the “Board”), the Company and Oncor agreed, among other
things, to allow the Stockholder (i) to be permitted to transfer to the Company
cash in exchange for Class B Membership Interests (the “Management Units”) in
the Company (the “Purchased Units”), such Purchased Units issued pursuant to the
terms set forth below and the terms of the 2008 Equity Interests Plan for Key
Employees of Oncor Delivery Company LLC and its Affiliates; and/or (ii) to
receive the right to certain payments from Oncor corresponding to appreciation
of the Oncor Units (the “Stock Appreciation Rights”) pursuant to the terms set
forth below and the terms of the Oncor Electric Delivery Company LLC Director
Stock Appreciation Rights Plan (the “Stock Appreciation Rights Plan”) and any
Award Letter entered into by and between Oncor and the Stockholder (the “Stock
Appreciation Rights Agreement”);

WHEREAS, this Agreement is one of several other agreements which concurrently
with the execution hereof or in the future will be entered into between the
Company and other individuals who are or will be directors or key employees of
the Company or one of its subsidiaries;

NOW THEREFORE, to implement the foregoing and in consideration of the mutual
agreements contained herein, the Parties agree as follows:

1. Issuance of Purchased Units and Stock Appreciation Rights.

(a) Subject to the terms and conditions hereinafter set forth, the Stockholder
hereby subscribes for and shall purchase, as of the date hereof, and the Company
shall issue and deliver to the Stockholder as of the date hereof, the number of
Purchased Units, in each case as set forth on Schedule I hereto at a $10.00 per
unit purchase price (the “Base Price”), which Base Price is equal to the
effective per unit fair market value of the Purchased Units, taking into account
the concurrent issuance of membership interests in Oncor to Texas Transmission
Investment LLC pursuant to the Contribution and Subscription Agreement, dated as
of August 12, 2008, between Oncor and Texas Transmission Investment LLC (the
“Minority Sale”), as determined in good faith by the Managing Member of the
Company (the “Managing Member”).



--------------------------------------------------------------------------------

(b) Subject to certain terms and conditions, including those hereinafter set
forth and as set forth in the Stock Appreciation Rights Plan, which may include
the Stockholder’s acquisition of the Purchased Units, Oncor may grant Stock
Appreciation Rights, based on a determination by the Organization and
Compensation Committee of the Board, to the Stockholder, at an initial exercise
price equal to the Base Price, to participate in the economic equivalent of the
appreciation of the Oncor Units as set forth in the Stock Appreciation Rights
Plan.

(c) The Company shall have no obligation to sell any Purchased Units to any
person who (i) is a resident or citizen of a state or other jurisdiction in
which the sale of the Purchased Units to him or her would constitute a violation
of the securities or “blue sky” laws of such jurisdiction or (ii) is not an
officer, director or employee of the Company or Oncor (or any Affiliate of Oncor
(the material assets of which consist only of its direct or indirect interest in
Oncor, or the assets of Oncor) used for the purposes of effecting a Public
Offering of the vehicle holding the assets of Oncor (an “IPO Vehicle”)).

2. Stockholder’s Representations, Warranties and Agreements.

(a) The Company and Oncor each acknowledge and agree that the Stockholder may
directly or indirectly, offer, transfer, sell, assign, pledge, hypothecate or
otherwise dispose of (any of the foregoing acts being referred to herein as a
“Transfer”) any (x) Purchased Units, or (y) equity interests in Oncor (or any
IPO Vehicle) issued in respect of Stock Appreciation Rights or distributed to
the Stockholder by the Company (“Oncor Units”, together with all equity
interests in the Company, equity interests in Oncor or equity interests in any
IPO Vehicle otherwise acquired and/or held by the Stockholder Entities, as of or
after the date hereof, and any successor security of any of the foregoing,
“Units”) without restriction; provided that, prior to the earlier of (A) a
Qualified Public Offering, (B) five years from the date hereof or (C) the
occurrence of a Change in Control, Stockholder shall have first complied with
the terms of Section 3 hereof, unless such transfer is a Permitted Transfer, and
provided further that, in the case of a Transfer referenced in clause (iii) or
(iv) of the definition of Permitted Transfer, such transfer shall be made
expressly subject to this Agreement and the transferee shall agree in writing to
be bound by the terms and conditions hereof as a “Stockholder” with respect to
the representations and warranties and other obligations of this Agreement. No
Transfer of any Units in violation hereof shall be made or recorded on the books
of the Company and any such Transfer shall be void ab initio and of no effect.
If the Stockholder is an Affiliate of the Company or Oncor, the Stockholder also
agrees and acknowledges that he or she will not transfer any Units unless:

(i) the Transfer is pursuant to an effective registration statement under the
Securities Act of 1933, as amended, and the rules and regulations in effect
thereunder (the “Act”), and in compliance with applicable provisions of state
securities or “blue sky” laws; or

(ii) (A) counsel for the Stockholder (which counsel shall be reasonably
acceptable to the Company, Oncor or the IPO Vehicle, as applicable) shall have
furnished the Company, Oncor or the IPO Vehicle, as applicable, with an opinion
or other advice, reasonably satisfactory in form and substance to the Company,
Oncor or the IPO Vehicle, as applicable, that no such registration is required
because of the availability of an exemption from registration under the Act and
(B) if the Stockholder is a citizen or resident of any country other than the
United States, or the Stockholder desires to effect any Transfer in any such
country, counsel for the Stockholder (which

 

2



--------------------------------------------------------------------------------

counsel shall be reasonably satisfactory to the Company, Oncor or the IPO
Vehicle, as applicable) shall have furnished the Company, Oncor or the IPO
Vehicle, as applicable, with an opinion or other advice reasonably satisfactory
in form and substance to the Company, Oncor or the IPO Vehicle, as applicable,
to the effect that such Transfer will comply with the securities laws of such
jurisdiction.

Notwithstanding the foregoing, the Company and Oncor acknowledge and agree that
any of the following Transfers of Units are deemed to be in compliance with the
Act and this Agreement (including without limitation any restrictions or
prohibitions herein), and no opinion of counsel is required in connection
therewith: (1) a Transfer made pursuant to Sections 4 or 7 hereof, (2) a
Transfer (x) upon the death or Disability of the Stockholder to the
Stockholder’s Estate or (y) to the executors, administrators, testamentary
trustees, legatees, immediate family members or beneficiaries of a person who
has become a holder of Units in accordance with the terms of this Agreement;
provided that it is expressly understood that any such transferee shall be bound
by the provisions of this Agreement and if requested such transferee shall agree
in writing to be bound by the terms and conditions hereof as a “Stockholder”
with respect to the representations and warranties and other obligations of this
Agreement, (3) a Transfer made in compliance with the federal securities laws to
a Stockholder’s Trust; provided that such Transfer is made expressly subject to
this Agreement and that the transferee agrees in writing to be bound by the
terms and conditions hereof as a “Stockholder” with respect to the
representations and warranties and other obligations of this Agreement; and
provided further that it is expressly understood and agreed that if such
Stockholder’s Trust at any point includes any person or entity other than the
Stockholder, his spouse (or ex-spouse) or his lineal descendants (including
adopted children) such that it fails to meet the definition thereof as set forth
in Section 5(b) hereof, such Transfer shall no longer be deemed in compliance
with this Agreement and shall be subject to Section 2(a)(i), and (4) a Transfer
made by the Stockholder, with the Managing Member’s or the Board’s, or the board
of directors of the IPO Vehicle’s, as applicable, approval, to the Company or
Oncor, as applicable, or their designee. No Transfer of any Units shall be
permitted or effected if such transfer would cause the Company to be required to
register the Units pursuant to Section 12(g)(1) of the Exchange Act or register
under the Investment Company Act of 1940.

(b) The certificate (or certificates) representing the Units, if any, shall bear
the following legend:

“THE UNITS REPRESENTED BY THIS CERTIFICATE MAY NOT BE TRANSFERRED, SOLD,
ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNLESS SUCH TRANSFER,
SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION COMPLIES WITH THE
PROVISIONS OF THE STOCKHOLDER’S AGREEMENT AMONG ONCOR MANAGEMENT INVESTMENT LLC
(THE “COMPANY”), ONCOR ELECTRIC DELIVERY COMPANY LLC (“ONCOR”) AND THE
STOCKHOLDER NAMED ON THE FACE HEREOF OR THE SALE PARTICIPATION AGREEMENT AMONG
SUCH STOCKHOLDER, ONCOR ELECTRIC DELIVERY HOLDINGS COMPANY LLC, IN EACH CASE
DATED AS OF                     , 20     (COPIES OF WHICH ARE ON FILE WITH THE
SECRETARY OF ONCOR) AND ALL APPLICABLE FEDERAL AND STATE SECURITIES LAWS.”

 

3



--------------------------------------------------------------------------------

(c) The Stockholder acknowledges that he or she has been advised that (i) the
Units are characterized as “restricted securities” under the Act inasmuch as
they are being acquired from the Company, Oncor or the IPO Vehicle in a
transaction not involving a Public Offering and that under the Act (including
applicable regulations) the Units may be resold without registration under the
Act only in certain limited circumstances, (ii) a restrictive legend in the form
heretofore set forth shall be placed on the certificates (if any) representing
the Units and (iii) a notation shall be made in the appropriate records of the
Company, Oncor or the IPO Vehicle, as applicable, indicating that the Units are
subject to restrictions on Transfer and appropriate stop transfer restrictions
will be issued to the Company’s, Oncor’s or the IPO Vehicle’s, as applicable,
transfer agent with respect to the Units.

(d) If any Units are to be disposed of in accordance with Rule 144 under the Act
or otherwise, the Stockholder shall promptly notify the Company, Oncor or the
IPO Vehicle, as applicable, of such intended disposition and shall deliver to
the Company, Oncor or the IPO Vehicle, as applicable, at or prior to the time of
such disposition such documentation as the Company, Oncor or the IPO Vehicle, as
applicable, may reasonably request in connection with such sale and, in the case
of a disposition pursuant to Rule 144, shall deliver to the Company, Oncor or
the IPO Vehicle, as applicable, an executed copy of any notice on Form 144
required to be filed with the SEC.

(e) The Stockholder represents and warrants that (i) with respect to the Units
and Stock Appreciation Rights, the Stockholder has received and reviewed the
available information relating to such Units and Stock Appreciation Rights,
including a Preliminary Confidential Private Placement Memorandum and any
supplements thereto, including having received and reviewed the documents
related thereto, certain of which documents set forth the rights, preferences
and restrictions relating to the Units and the Stock Appreciation Rights and
(ii) the Stockholder has been given the opportunity to obtain any additional
information or documents, and to ask questions and receive answers about such
information and documents, regarding the Company, Oncor and the business and
prospects of the Company and Oncor which the Stockholder deems necessary to
evaluate the merits and risks related to the Stockholder’s investment in the
Units and any Stock Appreciation Rights and to verify the information contained
in the information received as indicated in this Section 2(e), and the
Stockholder has relied solely on such information.

(f) The Stockholder further represents and warrants that (i) the Stockholder’s
financial condition is such that the Stockholder can afford to bear the economic
risk of holding his or her Units for an indefinite period of time and has
adequate means for providing for the Stockholder’s current needs and personal
contingencies, (ii) the Stockholder can afford to suffer a complete loss of his
or her investment in the Units, (iii) the Stockholder understands and has taken
cognizance of all risk factors related to the purchase of the Units, (iv) the
Stockholder’s knowledge and experience in financial and business matters are
such that the Stockholder is capable of evaluating the merits and risks of the
Stockholder’s purchase of the Units as contemplated by this Agreement, (v) with
respect to the Purchased Units, such Purchased Units are being acquired by the
Stockholder for his or her own account, not as nominee or agent, and not with a
view to the resale or distribution of any part thereof in violation of the Act,
and the Stockholder has no present intention of selling or otherwise
distributing the Purchased Units in violation of the Act, and (vi) the
Stockholder is

 

4



--------------------------------------------------------------------------------

an “accredited investor”1 within the meaning of Rule 501(a) under the Securities
Act that is willing and able to conduct an independent investigation of the
risks of investing in the Company.

3. Right of First Offer.

(a) Prior to the earlier of (i) a Qualified Public Offering, (ii) the occurrence
of a Change in Control and (iii) five years from the date hereof, any Transfer
of Units by Stockholder (other than pursuant to a Permitted Transfer) shall be
subject to a right of first offer pursuant to, and Stockholder must first comply
with the provisions of, this Section 3. In the event Stockholder proposes to
Transfer any Units (the “Offer”), then Stockholder shall furnish to the Company,
in the case of Management Units, or Oncor, in the case of Oncor Units, a written
notice of such proposed Transfer (an “Offer Notice”).

(b) The Offer Notice shall include:

(i) (A) the number of Units proposed to be Transferred by Stockholder (the
“Offered Units”), (B) the per Offered Units purchase price in cash at which
Stockholder is prepared to Transfer such Offered Units (the “Offer Price”) and
(C) all other material terms and conditions, if any, in connection with such
proposed Transfer; and

(ii) an irrevocable offer to sell the Offered Units to the Company or Oncor, as
applicable, or their assignee or designee at the Offer Price.

(c) If the Company, in the case of Management Units, or Oncor, in the case of
Oncor Units, wishes to purchase the Offered Units pursuant to its right of first
offer, it must elect to purchase at the Offer Price within twenty (20) Business
Days following the date of delivery of the Offer Notice (the “Option Period”) by
delivering an irrevocable notice (the “Purchase Notice”) to Stockholder
indicating its desire to exercise its rights under this Section 3 and specifying
the number of Offered Units (not to exceed the aggregate number of Offered Units
specified in the Offer Notice) it desires to purchase for cash at the Offer
Price. If the Company, in the case of Management Units, or Oncor, in the case of
Oncor Units, does not deliver a Purchase Notice in compliance with the above
requirements, including the time period, it shall be deemed to have waived all
of its rights with respect to the offer contained in the Offer Notice. After
receipt of the Purchase Notice, the parties shall negotiate in good faith to
enter into an agreement with respect to such Transfer for fifteen (15) Business
Days. The Company, in the case of Management Units, or Oncor, in the case of
Oncor Units, shall have the right to assign its rights under this Section 3 in
respect of any Offer to Oncor, the Company, any Affiliate or any other designee.

 

1

“Accredited Investors” include persons who come within the meaning of any of the
following categories at the time of sale of the Units:

  •  

any director or executive officer of Oncor;

  •  

any natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of purchase exceeds $1 million; or

any natural person who for the two most recent years had an individual income in
excess of $200,000, or joint income with that person’s spouse in excess of
$300,000 and has a reasonable expectation of reaching that same level of income
in the current year.

 

5



--------------------------------------------------------------------------------

(d) If the aggregate number of Offered Units offered to be purchased by Oncor or
the Company, as applicable, as set forth in the Purchase Notice does not equal
the number of the Offered Units which Stockholder desires to Transfer, then
Stockholder may not later than one hundred and twenty (120) days after the date
of the Offer Notice, as such period may be extended to obtain any required
regulatory approvals, Transfer all (but not less than all) of the Offered Units
to any other Person on terms no less favorable to Stockholder than those set
forth in the Offer Notice, including at a purchase price in cash equal to or
greater than the Offer Price, and, if any other material terms and conditions
are identified in the Offer Notice, on those terms and conditions (or those
terms and conditions modified in a manner which are no less favorable to
Stockholder), without any further obligation to Oncor or the Company pursuant to
this Section 3. If, at the end of such period, as such period may be extended to
obtain any required regulatory approvals, Stockholder has not completed the
Transfer of the Offered Units in accordance with the foregoing, the obligations
to Oncor and the Company pursuant to this Section 3 shall again be in effect
with respect to such Units.

4. Rights on Certain Liquidity Events.

(a) In the event that at any time on or after the date hereof Parent or any
member of the Sponsor Group proposes to sell directly for cash or any other
consideration any shares of EFH Common Stock owned by Parent or 50% or more of
the outstanding limited partnership units of Parent in any transaction (other
than an offering pursuant to a registration statement on Form S-4 or Form S-8
(or similar forms) or a sale, directly or indirectly, to an Affiliate of Parent
or any member of the Sponsor Group), in which management members of EFH Corp.
(“EFH Management”) are permitted to sell shares of EFH Common Stock pursuant to
any “tag rights” or “piggy-back rights” under a sale participation agreement,
registration rights agreement or similar agreement with EFH Corp. or Parent
(“EFH Management Sale”), then, unless Parent or a member of the Sponsor Group is
entitled to and does exercise the drag-along rights pursuant to an EFH Drag
Transaction (as defined below), at the option of the Stockholder, the
Stockholder shall have the right, subject to any terms, conditions, limitations
or adjustments imposed on any EFH Management Sale and on completion of such EFH
Management Sale, to offer for redemption Management Units to the Company, Oncor
Units to Oncor or successor common equity of the IPO Vehicle (“IPO Stock”) to
the IPO Vehicle, as applicable, and the Company, Oncor or the IPO Vehicle, as
applicable, shall be required to repurchase (subject to any legal or contractual
limitations on liquidity at the Company, Oncor or the IPO Vehicle), on one
occasion, a number of Management Units, Oncor Units or shares of IPO Stock, as
applicable, held by the Stockholder equal to (x) the total number of Management
Units, Oncor Units or IPO Stock, as applicable, held by the Stockholder
multiplied by (y) the EFH Sale Percentage, at a per unit price equal to the Fair
Market Value as determined as of the date that the price to be received by
Parent or member of the Sponsor Group, as applicable, is determined. The “EFH
Sale Percentage” shall mean the fraction, expressed as a percentage, determined
by (i) with respect to sales of EFH Common Stock, dividing the number of shares
of EFH Common Stock to be purchased from Parent pursuant to the applicable
transaction that would cause the provisions contained in Sections 4(a) or 4(b)
hereof to take effect, by the total number of shares of EFH Common Stock owned
by Parent, or (ii) with respect to sales of limited partnership units of Parent,
dividing the number of limited partnership units of Parent to be purchased from
members of the Sponsor Group pursuant to the applicable transaction that would
cause the provisions contained in Sections 4(a) or 4(b) hereof to take effect,
by the total number of limited partnership units of Parent owned by such selling
members of the Sponsor Group.

 

6



--------------------------------------------------------------------------------

(b) If Parent or a member of the Sponsor Group proposes to sell, directly or
indirectly (without duplication) (whether by means of a merger, consolidation,
reorganization or recapitalization, sale, transfer or otherwise), a number of
shares of EFH Common Stock or limited partnership units of Parent equal to 50%
or more of the outstanding EFH Common Stock or limited partnership units of
Parent, as applicable (such Person, the “EFH Drag-Along Purchaser”), then, if
requested by Parent or a member of the Sponsor Group, each Stockholder shall be
required to offer for redemption a number of Units to the Company or Oncor or
IPO Stock to the IPO Vehicle, as applicable, equal to the aggregate number of
Units held by the Stockholder, multiplied by the EFH Sale Percentage (such
transaction, an “EFH Drag Transaction”), subject to any terms, conditions,
limitations or adjustments imposed on any EFH Management Sales, at a per unit
price equal to the Fair Market Value as determined as of the date that the price
to be received by Parent or member of the Sponsor Group, as applicable, is
determined.

(c) In the event of any EFH Management Sale or EFH Drag Transaction under this
Section 4, the Company, Oncor or the IPO Vehicle, as applicable, will provide
the Stockholder with notice substantially similar to any notice provided to EFH
Management upon receiving notice of such transactions from EFH Corp or a member
of the Sponsor Group.

(d) In the event that at any time prior to a Public Offering of Oncor Units or
IPO Stock, a Related Entity proposes to sell directly for cash or any other
consideration any Oncor Units owned by a Related Entity in any transaction
(other than an offering pursuant to a registration statement on Form S-4 or Form
S-8 (or similar forms) or in connection with the initial Public Offering of
Oncor Units or IPO Stock pursuant to a registration statement under the Act
which has been declared effective by the SEC or a sale, directly or indirectly,
to an Affiliate of such Related Entity), then, unless such Related Entity is
entitled to and does exercise the drag-along rights pursuant to an Oncor Drag
Transaction (as defined below), at the option of the Stockholder, the
Stockholder shall have the right, subject to any terms, conditions, limitations
or adjustments imposed on the sale by such Related Entity and on completion of
such sale, to offer for redemption Management Units to the Company, and the
Company shall be required to repurchase (subject to any legal or contractual
limitations on liquidity at the Company), on one occasion, a number of
Management Units held by the Stockholder Entity equal to (x) the total number of
Management Units held by the Stockholder Entity multiplied by (y) the Oncor Sale
Percentage, at a per unit price equal to the Fair Market Value as determined as
of the date that the price to be received by such Related Entity is determined.
The “Oncor Sale Percentage” shall mean the fraction, expressed as a percentage,
determined by dividing the number of Oncor Units to be purchased from the
relevant Related Entity pursuant to the applicable transaction that would cause
the provisions contained in Sections 4(d) or 4(e) hereof to take effect, by the
total number of Oncor Units owned by such Related Entity.

(e) If a Related Entity proposes to sell, directly or indirectly (whether by
means of a merger, consolidation, reorganization or recapitalization, sale,
transfer or otherwise), a number of Oncor Units equal to 50% or more of the
outstanding Oncor Units (such Person, the “Oncor Drag-Along Purchaser”), then,
if requested by such Related Entity, each Stockholder shall be required to offer
for redemption to the Company, and the Company will be required to repurchase
(subject to any legal or contractual limitations on liquidity at the Company), a
number of Management Units equal to the aggregate number of

 

7



--------------------------------------------------------------------------------

Management Units held by the Stockholder, multiplied by the Oncor Sale
Percentage (such transaction, an “Oncor Drag Transaction”), subject to any
terms, conditions, limitations or adjustments imposed on the sale by Oncor
Holdings, at a per unit price equal to the Fair Market Value as determined as of
the date that the price to be received by such Related Entity is determined.

(f) In the event of any transaction that would cause the provisions contained in
Sections 4(d) or 4(e) hereof to take effect, the relevant Related Entity will
provide the Stockholder with notice of such proposed sale specifying the
principal terms and conditions of such proposed sale including (A) the number of
Oncor Units proposed to be included in such proposed sale, (B) the percentage of
the outstanding Oncor Units at the time the notice is given that is represented
by the number of Oncor Units proposed to be included in such proposed sale,
(C) the price per Oncor Unit subject to such proposed sale, including a
description of any pricing formulae and of any non-cash consideration, (D) the
Oncor Sale Percentage (as defined above) of the relevant Related Entity and
(E) the name and address of the Person to whom the Oncor Units is proposed to be
sold.

(g) If, within 10 Business Days after the delivery of any notice under
Section 4(c) or (f), the Company or Oncor, as applicable, receives from a
Stockholder a written request (a “Request”) to Transfer Units pursuant to the
terms of Section 4(a) or (d), as applicable (which Request shall be irrevocable
except (a) as provided for by any terms, conditions, limitations or adjustments
imposed on any EFH Management Sales or on sale of Oncor Units by a Related
Entity or (b) if otherwise mutually agreed to in writing by the Stockholder
Entity and the transferee of the Units) then such Stockholder shall be
considered to have validly exercised his rights as provided for under
Section 4(a) or (d), as applicable. If a Request is not received by the Company
or Oncor, as applicable, within the time period stated in the preceding
sentence, the Stockholder’s rights under Section 4(a) and (d) shall have been
waived.

(h) Leveraged Recapitalization Transactions. In the event that at any time after
the date hereof EFH Corp. consummates a leveraged recapitalization transaction
pursuant to which members of EFH Management who are holders of shares of EFH
Common Stock are entitled to receive an extraordinary special dividend from the
proceeds of such transaction, then the Shareholders shall receive from Oncor or
the IPO Vehicle, as applicable, a liquidity opportunity, comparable adjustment
or other payment in a manner and in an amount which is similar to that received
by members of EFH Management who are holders of shares of EFH Common Stock, as
the board of Oncor determines is equitable and appropriate.

(i) Use of Note to Satisfy Payment. Notwithstanding anything in this Agreement
to the contrary, if there exists and is continuing a default or an event of
default on the part of the Company, Oncor, the IPO Vehicle or any of their
respective Subsidiaries under any loan, guarantee or other agreement under which
the Company, Oncor, the IPO Vehicle or any of their respective Subsidiaries has
borrowed money or if the repurchase or redemption referred to in Section 4(a),
(b), (d), (e) or (h) would result in a default or an event of default on the
part of the Company, Oncor, the IPO Vehicle or any of their respective
Subsidiaries under any such agreement or if a repurchase or redemption would
reasonably be expected to be prohibited by the Delaware Limited Liability
Company Act (“DLLCA”), Public Utility Commission of Texas or any federal or
state securities laws or regulations (or if the Company, Oncor, the IPO Vehicle
or any of their respective Subsidiaries reorganizes in another state, the
business corporation law, limited liability company law or other law of such

 

8



--------------------------------------------------------------------------------

state) (each such occurrence being an “Event”) as a result of a purchase or
redemption pursuant to this Section 4, and the Company, Oncor, or the IPO
Vehicle, as applicable, elects or is required to purchase Units pursuant to this
Section 4, the Company, Oncor, or the IPO Vehicle, as applicable, may elect to
pay the consideration for any such purchase pursuant to (i) a cash payment for
any amounts payable pursuant to this Section 4 or (ii) by delivering to the
applicable Stockholder Entity a note with a principal amount equal to the amount
payable under this Section 4 that was not paid in cash, having terms acceptable
to the Company, Oncor, the IPO Vehicle or any of their respective Subsidiaries,
as applicable, lenders and permitted under the Company, Oncor, the IPO Vehicle
or any of their respective Subsidiaries, as applicable, debt instruments but
which in any event (i) shall be mandatorily repayable promptly to the extent
that an Event no longer prohibits the payment of cash to the applicable
Stockholder Entity pursuant to this Agreement; and (ii) shall bear interest at a
rate equal to the effective rate of interest in respect of Oncor’s U.S.
dollar-denominated subordinated public debt securities. Notwithstanding the
foregoing, if an Event exists and is continuing for ninety (90) days from the
date of delivery of the notice under Section 4(c) or (f), as applicable, the
Stockholder Entities shall be permitted by written notice to rescind any Request
with respect to that portion of the Units repurchased by the Company, Oncor, or
the IPO Vehicle, as applicable, from the Stockholder Entities pursuant to this
Section 4 with the note described in the foregoing sentence, to the extent such
note remains unpaid; provided that, upon such rescission, such repurchase shall
be immediately rescinded and such note shall be immediately canceled without any
action on the part of the Company, Oncor, the IPO Vehicle, Stockholder Entities
and, notwithstanding anything herein or in such note to the contrary, the
Company, Oncor and the IPO Vehicle shall have no obligation to pay any amounts
of principal or interest thereunder.

(j) Timing of Payment. Notwithstanding anything to the contrary contained in
this Section 4, payment of consideration for any Transfer of Units by the
Company shall in no event be due earlier than on or about the second business
day after the date of payment of the next regular quarterly dividend paid by
Oncor following the date of Transfer.

(k) Termination. Notwithstanding anything in this Agreement to the contrary,
this Section 4 shall terminate and be of no further force or effect upon the
earlier of (i) a Change in Control, or (ii) the later of (x) five years from the
date hereof or (y) for any Subject Stock, the consummation of a Qualified Public
Offering with respect to that Subject Stock, except for any payment obligation
of the Company, Oncor or the IPO Vehicle or Transfer obligation of the
Stockholder Entities which has arisen prior to such termination date.

5. Adjustment of Repurchase Price; Definitions.

(a) Adjustment of Repurchase Price. In determining the applicable repurchase
price of the Units and Stock Appreciation Rights, as provided for in Sections 3
and 4, above, appropriate adjustments shall be made for any stock or unit
dividends, splits, combinations, recapitalizations or any other adjustment in
the number of outstanding Units in order to maintain, as nearly as practicable,
the intended operation of the provisions of Sections 3 and 4.

 

9



--------------------------------------------------------------------------------

(b) Definitions. All capitalized terms used in this Agreement and not defined
herein shall have the meaning ascribed to such terms in the Stock Appreciation
Rights Plan. Terms used herein and as listed below shall be defined as follows:

“Act” shall have the meaning set forth in Section 2(a)(i) hereof.

“Affiliate” means with respect to any Person, any entity directly or indirectly
controlling, controlled by or under common control with such Person; provided,
however, for purposes of this Agreement, Texas Energy Future Co-Invest, LP shall
not be deemed to be an Affiliate of the Sponsor Group or any member of the
Sponsor Group.

“Agreement” shall have the meaning set forth in the introductory paragraph.

“Base Price” shall have the meaning set forth in Section 1(a) hereof.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in the state of New
York.

“Change in Control” shall mean, in one or a series of related transactions,
(i) the sale of all or substantially all of the consolidated assets or capital
stock of EFH Corp., Oncor Holdings or Oncor to a person (or group of persons
acting in concert) who is not an Affiliate of any member of the Sponsor Group;
(ii) a merger, recapitalization or other sale by EFH Corp., any member of the
Sponsor Group or their Affiliates, to a person (or group of persons acting in
concert) of EFH Common Stock that results in more than 50% of the EFH Common
Stock (or any resulting company after a merger) being held by a person (or group
of persons acting in concert) that does not include any member of the Sponsor
Group or any of their respective Affiliates; or (iii) a merger, recapitalization
or other sale of EFH Common Stock by EFH Corp., any member of the Sponsor Group
or their Affiliates, after which the Sponsor Group owns less than 20% of the EFH
Common Stock, and has the ability to appoint less than a majority of the
directors to the board of directors of EFH Corp. (or of any resulting company
after a merger); and with respect to any of the events described in clauses
(i) and (ii) above, such event results in any person (or group of persons acting
in concert) gaining control of more seats on the board of directors of EFH Corp.
than the Sponsor Group; provided however, that not withstanding the foregoing,
(x) clause (i) above shall be deemed not to include any reference to EFH Corp.,
and clauses (ii) and (iii) shall not apply, in each case, for purposes of
interpreting the termination or applicability of any puts, calls, right of first
offer or release from other transfer restrictions upon Transfers of Oncor Units
or equity units of Oncor Holdings, (y) clause (i) above shall be deemed not to
include any reference to Oncor Holdings for purposes of interpreting the
termination or applicability of any puts, calls, right of first offer or release
from other transfer restrictions upon Transfers of Oncor Units and (z) clause
(i) above shall be deemed not to include any reference to Oncor for the purposes
of interpreting the termination or applicability of any puts, calls, right of
first offer or release from other transfer restrictions upon Transfer of equity
units of Oncor Holdings.

“Company” shall have the meaning set forth in the introductory paragraph.

“DLLCA” shall have the meaning set forth in Section 4(i) hereof.

“EFH Common Stock” means shares of the common stock of EFH Corp., no par value.

 

10



--------------------------------------------------------------------------------

“EFH Corp.” shall mean Energy Future Holding Corp., a Texas corporation.

“EFH Drag-Along Purchaser” shall have the meaning set forth in Section 4(b)
hereof.

“EFH Drag Transaction” shall have the meaning set forth in Section 4(b) hereof.

“EFH Management” shall have the meaning set forth in Section 4(a) hereof.

“EFH Management Sale” shall have the meaning set forth in Section 4(a) hereof.

“EFH Sale Percentage” shall have the meaning set forth in Section 4(a) hereof.

“EFH Seller” shall have the meaning set forth in Section 7 hereof.

“Event” shall have the meaning set forth in Section 4(i) hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended (or
any successor section thereto).

“Fair Market Value” means with respect to Management Units, the fair market
value of a corresponding number of Oncor Units (or IPO Stock) on the date of
determination as calculated pursuant to the following provisions: (i) if there
is a public market for Oncor Units (or IPO Stock) on such date, the average of
the high and low closing bid prices of the Oncor Units (or IPO Stock), as
applicable, on such stock exchange on which the units are principally trading on
the date in question, or, if there were no sales on such date, on the closest
preceding date on which there were sales of units or, (ii) if there is no public
market for the Oncor Units (or IPO Stock), on a per unit basis, the Fair Market
Value of the Oncor Units (or IPO Stock) on any given date, as determined
reasonably and in good faith by the Board and which shall not take into account
any minority interest discount and shall not take into account a discount for
illiquidity of equity units of Oncor Units (or IPO Stock) or SARs, as applicable
in excess of any illiquidity discount applicable to Oncor Units (or IPO Stock)
generally.

“IPO Stock” shall have the meaning set forth in Section 4(a) hereof.

“IPO Vehicle” shall have the meaning set forth in Section 1(c) hereof.

“Management Units” shall have the meaning set forth in the first recital.

“Managing Member” shall have the meaning set fourth in Section 1(a).

“Minority Sale” shall have the meaning set fourth in Section 1(a).

“Oncor” shall have the meaning set forth in the introductory paragraph.

“Oncor Drag-Along Purchaser” shall have the meaning set forth in Section 4(e)
hereof.

“Oncor Drag Transaction” shall have the meaning set forth in Section 4(e)
hereof.

“Oncor Holdings” shall mean Oncor Electric Delivery Holdings Company LLC, a
Delaware limited liability company.

 

11



--------------------------------------------------------------------------------

“Oncor Management Investment LLC” shall have the meaning set forth in the
introductory paragraph.

“Oncor Sale Percentage” shall have the meaning set forth in Section 4(d) hereof.

“Oncor Units” shall have the meaning set forth in Section 2(a).

“Offer” shall have the meaning set forth in Section 3(a).

“Offer Notice” shall have the meaning set forth in Section 3(a).

“Offered Units” shall have the meaning set forth in Section 3(b)(i).

“Offer Price” shall have the meaning set forth in Section 3(b)(i).

“Option Period” shall have the meaning set forth in Section 3(c).

“Purchase Notice” shall have the meaning set forth in Section 3(c).

“Parent” shall mean Texas Energy Future Holdings Limited Partnership, a Delaware
limited partnership.

“Parties” shall have the meaning set forth in the introductory paragraph.

“Permitted Transfer” means (i) any Transfer pursuant to Section 7 hereof;
(ii) any Transfer pursuant to the Sale Participation Agreement; (iii) any
Transfer (x) upon the death or disability of Stockholder to the Stockholder’s
Estate or (y) to the executors, administrators, testamentary trustees, legatees,
immediate family members or beneficiaries of Stockholder; (iv) any Transfer made
after the date hereof in compliance with the federal securities laws to a
Stockholder’s Trust, or (v) any other Transfer permitted by the Board.

“Person” shall mean “person,” as such term is used for purposes of Section 13(d)
or 14(d) of the Exchange Act.

“Public Offering” shall mean the sale of units or shares, as applicable, of
Oncor, the Company, an IPO Vehicle or EFH Corp. to the public subsequent to the
date hereof pursuant to a registration statement under the Act which has been
declared effective by the SEC (other than a registration statement on Form S-4,
S-8 or any other similar form).

“Purchased Units” shall have the meaning set forth in the first recital.

“Qualified Public Offering” shall mean any firm underwritten public offering of
shares of stock or equity units of Oncor (or IPO Stock) or the Company (as
applicable, the “Subject Stock”) (or series of related offerings) pursuant to an
effective registration statement under the Act (other than a registration
statement on Form S-4 or S-8 or any other similar form) pursuant to which at
least 25% of the outstanding shares or units of the Subject Stock are or have
been sold to the public.

“Registration Rights Agreement” shall have the meaning set forth in Section 7
hereof.

 

12



--------------------------------------------------------------------------------

“Related Entity” means Oncor Holdings or any current or future Affiliate of
Oncor Holdings which holds a direct equity interest in Oncor, other than Oncor
Management Investment LLC.

“Request” shall have the meaning set forth in Section 4(g) hereof.

“Sale Participation Agreement” shall mean that certain sale participation
agreement entered into by and between the Stockholder and Oncor Holdings, dated
as of the date hereof.

“SEC” shall mean the Securities and Exchange Commission.

“Sponsor Group” shall investment funds affiliated with Kohlberg Kravis Roberts &
Co. L.P., TPG Capital, L.P. and Goldman, Sachs & Co.

“Stock Appreciation Rights” shall have the meaning set forth in the first
recital.

“Stock Appreciation Rights Agreement” shall have the meaning set forth in the
first recital.

“Stock Appreciation Rights Plan” shall have the meaning set forth in the first
recital.

“Stockholder” shall have the meaning set forth in the introductory paragraph.

“Stockholder Entities” shall mean the Stockholder’s Trust, the Stockholder and
the Stockholder’s Estate, collectively.

“Stockholder’s Estate” shall mean the conservators, guardians, executors,
administrators, testamentary trustees, legatees or beneficiaries of the
Stockholder.

“Stockholder’s Trust” shall mean a partnership, limited liability company,
corporation, trust, private foundation or custodianship, the beneficiaries of
which may include only the Stockholder, his or her spouse (or ex-spouse) or his
or her lineal descendants (including adopted) or, if at any time after any such
Transfer there shall be no then living spouse or lineal descendants, the
ultimate beneficiaries of any such trust or to the estate of a deceased
beneficiary.

“Subject Stock” has the meaning set forth in the definition of Qualified Public
Offering.

“Subsidiaries” shall mean, with respect to any Person, any corporation or other
entity in an unbroken chain of corporations or other entities beginning with
such Person, if each of the corporations or other entities, or group of commonly
controlled corporations or other entities, other than the last corporation or
other entity in the unbroken chain then owns stock or other stock interests
possessing 50% or more of the total combined voting power of all classes of
stock or other stock interests in one of the other corporations or other
entities in such chain.

“Transfer” shall have the meaning set forth in Section 2(a) hereof.

“Units” shall have the meaning set forth in Section 2(a) hereof.

 

13



--------------------------------------------------------------------------------

6. The Company’s and Oncor’s Representations and Warranties and Covenants.

(a) Each of the Company and Oncor represent and warrant to the Stockholder that
this Agreement has been duly authorized, executed and delivered by each of the
Company and Oncor, respectively, and is enforceable against the Company and
Oncor in accordance with its terms. Each of the Company and Oncor, represents
and warrants to the Stockholder that the applicable Units issued by such entity,
when issued and delivered in accordance with the terms hereof and the other
agreements contemplated hereby, will be duly and validly issued, fully paid and
nonassessable.

(b) If the Company, Oncor or an IPO Vehicle becomes subject to the reporting
requirements of Section 12 of the Exchange Act, the Company, Oncor or such IPO
Vehicle, as applicable, will file the reports required to be filed by it under
the Act and the Exchange Act and the rules and regulations adopted by the SEC
thereunder, to the extent required from time to time to enable the Stockholder
to sell the applicable Units, subject to compliance with the provisions hereof
(including requirements of the Company, Oncor or such IPO Vehicle) without
registration under the Exchange Act within the limitations of the exemptions
provided by (A) Rule 144 under the Act, as such Rule may be amended from time to
time, or (B) any similar rule or regulation hereafter adopted by the SEC.
Notwithstanding anything contained in this Section 6(b), the Company, Oncor or
such IPO Vehicle may de-register under Section 12 of the Exchange Act if it is
then permitted to do so pursuant to the Exchange Act and the rules and
regulations thereunder and, in such circumstances, shall not be required hereby
to file any reports which may be necessary in order for Rule 144 or any similar
rule or regulation under the Act to be available. Nothing in this Section 6(b)
shall be deemed to limit in any manner the restrictions on Transfers of Units
contained in this Agreement.

7. Registered Sales. After an initial Public Offering, in the event of a sale of
Units by EFH Corp. or any of its Subsidiaries (such Person(s), the “EFH Seller”)
in a Public Offering such that, if the applicable Units were EFH Common Stock
and the Stockholder were a party to the Registration Rights Agreement entered
into by and among EFH Corp. and the Sponsor Group members party thereto (the
“Registration Rights Agreement”), the Stockholder would be entitled to
piggy-back registration rights, then the Company and Oncor shall release,
subject to applicable law, from the transfer restrictions contained in
Section 2(a) hereof a number of the applicable Units, held by the Stockholder
equal to the number of the applicable Units then held by the Stockholder
Entities, multiplied by a fraction, the numerator of which is the aggregate
number of the applicable Units being registered and sold in such Public Offering
by the EFH Seller and the denominator of which is the aggregate number of the
applicable Units owned by EFH Corp. and its Subsidiaries.

8. Rights to Negotiate Repurchase Price. Nothing in this Agreement shall be
deemed to restrict or prohibit the Company, Oncor or an IPO Vehicle from
purchasing, redeeming, repurchasing or otherwise acquiring for value Units or
Stock Appreciation Rights from the Stockholder, at any time, upon such terms and
conditions, and for such price, as may be mutually agreed upon in writing
between the Parties, whether or not at the time of such purchase, redemption,
repurchase or acquisition circumstances exist which specifically grant the
Company, Oncor or an IPO Vehicle the right to purchase, or the Stockholder the
right to sell, Units or any Stock Appreciation Rights under the terms of this
Agreement.

 

14



--------------------------------------------------------------------------------

9. Notice of Change of Beneficiary. Immediately prior to any Transfer of Units
to a Stockholder’s Trust, the Stockholder shall provide the Company, Oncor and,
if applicable, any IPO Vehicle with a copy of the instruments creating the
Stockholder’s Trust and with the identity of the beneficiaries of the
Stockholder’s Trust. The Stockholder shall notify the Company, Oncor and, if
applicable, any IPO Vehicle as soon as practicable prior to any change in the
identity of any beneficiary of the Stockholder’s Trust.

10. Recapitalizations, etc. The provisions of this Agreement shall apply, to the
full extent set forth herein with respect to the Units or the Stock Appreciation
Rights, to any and all units or shares of capital stock of the Company, Oncor
and any IPO Vehicle or any capital stock, partnership units or any other
security evidencing ownership interests in any successor or assign of the
Company, Oncor or any IPO Vehicle (whether by merger, consolidation, sale of
assets or otherwise) which may be issued in respect of, in exchange for, or
substitution of the Units or the Stock Appreciation Rights by reason of any
dividend, split, reverse split, combination, recapitalization, liquidation,
reclassification, merger, consolidation or otherwise.

11. Binding Effect. The provisions of this Agreement shall be binding upon and
accrue to the benefit of the Parties hereto and their respective heirs, legal
representatives, successors and assigns. In the case of a transferee permitted
under clauses (2), (3) or (4) of Section 2(a) hereof, such transferee shall be
deemed the Stockholder hereunder; provided, however, that no transferee
(including without limitation, transferees referred to in Section 2(a) hereof)
shall derive any rights under this Agreement unless and until such transferee
has delivered to the Company, Oncor or any applicable IPO Vehicle a valid
undertaking and becomes bound by the terms of this Agreement. No provision of
this Agreement is intended to or shall confer upon any Person other than the
Parties any rights or remedies hereunder or with respect hereto.

12. Amendment. This Agreement may be amended only in a writing signed by the
Company and the Stockholder.

13. Closing. Except as otherwise provided herein, the closing of each purchase
and sale of Units or redemption of Stock Appreciation Rights pursuant to this
Agreement shall take place at the principal office of the Company, Oncor or any
applicable IPO Vehicle, as applicable on the tenth Business Day following
delivery of the notice by any Party to the another of its exercise of the right
to purchase or sell such Units or redeem such Stock Appreciation Rights
hereunder; provided that, notwithstanding anything to the contrary contained
herein, payment with respect to any Transfer of Units by the Company shall in no
event be due earlier than on or about the second business day after the date of
payment of the next regular quarterly dividend paid by Oncor following the date
of Transfer.

14. Applicable Law; Jurisdiction; Arbitration; Legal Fees.

(a) The laws of the State of Texas applicable to contracts executed and to be
performed entirely in such state shall govern the interpretation, validity and
performance of the terms of this Agreement.

(b) In the event of any controversy among the parties hereto arising out of, or
relating to, this Agreement which cannot be settled amicably by the parties,
such controversy shall be finally, exclusively and conclusively settled by
mandatory arbitration conducted expeditiously in accordance with the American
Arbitration Association rules by a

 

15



--------------------------------------------------------------------------------

single independent arbitrator. Such arbitration process shall take place in
Dallas, Texas. The decision of the arbitrator shall be final and binding upon
all parties hereto and shall be rendered pursuant to a written decision, which
contains a detailed recital of the arbitrator’s reasoning. Judgment upon the
award rendered may be entered in any court having jurisdiction thereof.

(c) In the event of any arbitration or other disputes with regard to this
Agreement or any other document or agreement referred to herein, each Party
shall pay its own legal fees and expenses, unless otherwise determined by the
arbitrator.

15. Miscellaneous.

(a) In this Agreement all references to “dollars” or “$” are to United States
dollars and the masculine pronoun shall include the feminine and neuter, and the
singular the plural, where the context so indicates.

(b) If any provision of this Agreement shall be declared illegal, void or
unenforceable by any court of competent jurisdiction, the other provisions shall
not be affected, but shall remain in full force and effect.

16. Withholding.

(a) The Company, Oncor, any IPO Vehicle and their respective Subsidiaries shall
each have the right to deduct from any cash payment made under this Agreement to
the applicable Stockholder Entities any federal, state or local income or other
taxes required by law to be withheld with respect to such payment, if
applicable.

(b) To the extent permitted under applicable tax laws, each of the Company,
Oncor and any IPO Vehicle will dividend or distribute to the Stockholder a cash
dividend equivalent payment sufficient to satisfy any minimum withholding taxes
associated with Stockholder’s Units. For Stock Appreciation Rights for which the
actual equity value has exceeded the Base Price after taking into account
dividends, the payment of these dividends will occur on the earlier of a
distribution event as set forth in Section 409A of the Code or the exercise of
the Stock Appreciation Right.

17. Notices. All notices and other communications provided for herein shall be
in writing. Any notice or other communication hereunder shall be deemed duly
given (i) upon electronic confirmation of facsimile, (ii) one Business Day
following the date sent when sent by overnight delivery and (iii) five (5)
Business Days following the date mailed when mailed by registered or certified
mail return receipt requested and postage prepaid, in each case as follows:

 

(a)   If to the Company or Oncor, to it at the following address:   Oncor
Electric Delivery Company LLC  

Oncor Management Investment LLC

c/o Oncor Electric Delivery Company LLC

Energy Plaza

  1601 Bryan Street   Dallas, Texas 75201-3411   Facsimile:    (214) 486-2067  
Attention:    Legal Department, 22nd Floor

 

16



--------------------------------------------------------------------------------

  with a copy to:   Baker & McKenzie LLP   One Prudential Plaza   130 East
Randolph Drive   Chicago, Illinois 60601   Facsimile:    (312) 861-7588  
Attention:    James P. O’Brien   and      Simpson Thacher & Bartlett LLP   425
Lexington Avenue   New York, New York 10017   Attention:    Alvin H. Brown, Esq.
     Andrew W. Smith, Esq.   Facsimile:    (212) 455-2502

(b) If to the Stockholder, to the Stockholder at the address set forth below
under the Stockholder’s signature; or at such other address as either party
shall have specified by notice in writing to the other.

18. Voting. The Stockholder acknowledges that the Managing Member, on behalf of
the Company, shall have the exclusive right to vote (or cause to vote) or
execute (or cause to execute) consents with respect to Management Units and the
Oncor Units held by the Company, directly or indirectly, on any matter to be
voted upon at any meeting of the holders of Oncor Units, or in connection with
any proposed action by written consent of the holders of Oncor Units; provided
that, with respect to votes or executions of consents attributed to Oncor Units
held by the Company, each Stockholder shall have the right to direct the
Managing Member to vote (or cause to vote) or execute (or cause to execute)
consents attributable to Oncor Units equal to the total Oncor Units held by the
Company multiplied by a percentage calculated by dividing (x) the aggregate
number of Management Units held by such Stockholder by (y) the aggregate number
of Management Units issued and outstanding on such date if such Stockholder
provides the Managing Member a written indication of such direction no less than
10 Business Days prior to such vote or execution, unless some lesser time period
is consented to by the Managing Member; provided further that, the forgoing
proviso shall not apply to any vote at a regular or special meeting of the
members of Oncor for the express purpose of approving any Change in Control
transaction or agreement and subject to, and to the extent permitted, by the
laws of the State of Texas, each Stockholder hereby irrevocably appoints Oncor
Holdings and any authorized representatives and designees thereof as its lawful
proxy and attorney-in-fact to exercise with full power in such Stockholder’s
name and on its behalf any right that Stockholder has to vote on such matter in
respect of its indirect interest in Oncor through its Management Units and in
respect of any other Oncor Units that it directly holds. If voting under any
such proxy, Oncor Holdings, and any authorized representatives and designees
thereof, shall vote under such proxy on behalf of each such Stockholder in the
same manner as Oncor Holdings votes any

 

17



--------------------------------------------------------------------------------

outstanding membership interests in Oncor owned by it at any such regular or
special meeting of the stockholders of Oncor for the express purpose of
approving any Change in Control transaction or agreement. This proxy is
irrevocable and is coupled with an interest and shall not be terminable as long
as this Agreement remains effective among the parties hereto, their successors,
transferees and assigns and, if such Stockholder is a natural person, shall not
terminate on the disability or incompetence of such Stockholder. Oncor is hereby
requested and directed to honor this proxy upon its presentation by Oncor
Holdings and any authorized representatives and designees thereof, without any
duty of investigation whatsoever on the part of Oncor. Each such Stockholder
agrees that Oncor, and Oncor’s secretary shall not be liable to such Stockholder
for so honoring this proxy. This Section 18 shall terminate and be of no further
force or effect upon the later of (x) five years from the date hereof or (y) the
consummation of a Qualified Public Offering of Oncor.

19. Assignability of Certain Rights by the Company and Oncor. The Company, Oncor
or any IPO Vehicle shall have the right to assign any or all of its rights or
obligations to purchase, repurchase Units or redeem Stock Appreciation Rights
pursuant to Sections 3 and 4 hereof; provided, however, that no such assignment
shall relieve the Company, Oncor or such IPO Vehicle from its obligations
thereunder.

20. IPO Exchange. At any time after the date hereof, in connection with a Public
Offering of an IPO Vehicle, Oncor may determine that it is in the best interests
of Oncor to exchange any Oncor Units held by the Company and the Stockholder for
IPO Stock. In such event, the Stockholder agrees to exchange any Oncor Units
held by it for IPO Stock; provided that, the rights attaching to such IPO Stock
shall be substantially equivalent to the rights that attached to the Oncor Units
previously held by such Stockholder.

21. Liability. Notwithstanding anything contained herein or otherwise, EFH
Corp., Oncor Holdings and Parent are not parties to this agreement and shall
bear no liability, nor make any representations and warranties herein.

[Signatures on next page.]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement to be effective as
of the date first above written.

 

ONCOR ELECTRIC DELIVERY COMPANY LLC By:  

 

Name:  

 

Title:  

 

ONCOR MANAGEMENT INVESTMENT LLC By: Oncor Electric Delivery Company LLC, its
managing member By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

STOCKHOLDER:

 

        Name:                      ADDRESS:

 

 

By execution, the above-signed represents that he/she is an “accredited
investor” as defined in Rule 501(a) of Regulation D, as amended, under the Act.

 

20



--------------------------------------------------------------------------------

Schedule I

Purchased Units

Number of Purchased Units (up to 20,000) (to be purchased at the Base Price):
                    

Base Price: $10.00

 

21